ED
                                                                                     FILED
                                                                              COURT OF APPEALS
                                                                                   DIVISION I1


                                                                             2015 AUG I I     AM 9: 12

                                                                             STATE OF WASHINGTON

    IN THE COURT OF APPEALS OF THE STATS                                                                   N


                                                  DIVISION II

 IN RE THE DETENTION OF:                                                      No. 46889 -1 - II


 JONATHAN PARSONS,


                                        Petitioner.
                                                                       UNPUBLISHED OPINION




            SUTTON, J. —    Jonathan Parsons appeals the trial court' s order committing him as a sexually.

violent predator (   SVP) to the Special Commitment Center ( SCC).              He argues that the trial court


 1) erred in admitting evidence of his personality disorder in order for the jury to determine whether

Parsons suffers from a mental abnormality for civil commitment under chapter 71. 09 RCW,

2) erred in admitting testimony under ER 702 by the State' s expert on Static -99R and Static -

2002R actuarial instruments used to assess sexual recidivism, without first conducting a Frye1

hearing when the expert' s methods had not been scientifically validated nor were generally

accepted in the relevant scientific community, and ( 3) abused its discretion and prejudiced him

when   it   precluded   the parties   from referring to the SCC    commitment as "   incarceration." Because


 1) Parsons failed to       object   to or strike the personality disorder   evidence at   trial, ( 2) the expert' s



actuarial     instruments    were    not   a " novel"   scientific method requiring a Frye hearing and the

expert' s testimony was admissible under ER 702, and ( 3) Parsons fails to show prejudice resulting




1 Frye v. United States, 293 F. 1013 ( D. C. Cir. 1923).



                                                            1
from the trial   court' s    exclusion      of   the term " incarcerated," we affirm the trial court' s order



committing him as an SVP to the SCC.

                                                          FACTS


                            I. PARSONS' S SEXUALLY VIOLENT OFFENSE HISTORY


         On February 27, 2012, the State petitioned to commit Parsons as an SVP under chapter

71. 09 RCW based      on     Parsons'   s   sexually      violent offense        history.      At the age of 14, Parsons


committed his first sexually violent offense when he handcuffed and sexually abused an 11 - year-

old neighbor.    Parsons was charged with and pled guilty to first degree child molestation and

received   30 days in juvenile detention           and    12   months of       community       supervision.      At age 18, he


raped a 14 -year- old. He was charged with and pled guilty to third degree rape and was sentenced

to 18 months in prison and 24 months of community custody. At age 22, while still on community

supervision,   Parsons sexually      assaulted and        then, a         few days later,    raped a    13 - year- old   boy.   He


was charged with and pled guilty to second degree child rape and second degree child molestation

and was sentenced to 175 months in prison and 36 months of community custody.

                                                 II. PRE- TRIAL RULINGS


         The trial court heard testimony by Dr. Putnam, the State' s expert, regarding his initial

evaluation to determine whether the State had established probable cause that Parsons would


engage   in predatory sexually       violent       acts   if   not   confined     in   a   secure   facility.   The trial court


determined that the State met its burden and the case was set for a jury trial.

         Parsons filed   a   Frye   and     ER 702    motion         to    exclude   the   opinions of    Dr. Putnam.       First,


Parsons contended that Dr. Putnam' s use and reliance on the Structured Risk Assessment -Forensic

Version ( SRA -FV)       was not a scientifically validated actuarial instrument to determine the



                                                                2
No. 46889 -1 - II



likelihood       of   sexual   re -offense,      and   was   therefore   unreliable    and        failed   to   satisfy


ER 702. Parsons also argued that the SRA -FV failed to satisfy Frye because it was not generally

accepted in the scientific community. Parsons also offered the declaration of Brian Abbott, Ph.D.,

who concluded that the SRA -FV had not attained general acceptance in the scientific community.

Joseph Plaud, Ph.D.,        who would also testify for Parsons at trial, concluded that peer reviewed

studies demonstrated that the SRA -FV was not reliable nor generally accepted in the scientific

community.


             The trial court, relying on In re Det. ofRitter,2 determined that any testimony regarding the

SRA -FV required a Frye hearing. Based on the trial court' s ruling, the State agreed not to present

evidence regarding the SRA -FV.

             In Parsons' s second Frye and ER 702 motion related to Dr. Putnam' s placement of Parsons


in the " High Risk Need" reference group' to measure his likelihood of recidivism, Parsons argued

that Dr. Putnam' s reliance on logical inference to select Parsons' s appropriate reference group

using actuarial instruments, the Static -99R and Static 2002R, was not reliable and was not

generally      accepted   in the   scientific   community.   Clerk' s Papers ( CP)    at   148.    To support these


claims, Parsons included Dr. Abbott' s declaration and several scholarly articles criticizing Dr.




2
    I   reDet. of Ritter, 177 Wn.      App.     519, 213 P.3d 723 ( 2013), review denied, 180 Wn.2d. 1028
    2014).


    Here, a " reference group" is a group of offenders matched based on similar characteristics to
provide a representative sample within which the actuarial instrument places the evaluated
offender.
No. 46889 -1 - II



Putnam'    s   methodology.            The trial court ruled that Dr. Putnam' s testimony was admissible under

ER 702 and declined to conduct a Frye hearing.

        The State moved in limine to prohibit the use of the term " incarceration" as not relevant


under   ER 402           and more prejudicial          than   probative under        ER 403.    CP     at   947.   The trial court


precluded         the   parties   from using the term " incarcerated," but                 allowed   the terms "      confined"     or




 detained."        CP at 903.


                                              III. DR. PUTNAM' S TRIAL TESTIMONY


        To commit a person as an SVP, the State must prove beyond a reasonable doubt that the

person (   1) "     has been       convicted        of or   charged   with     a   crime   of sexual   violence," (        2) that the

respondent "        suffers       from    a   mental      abnormality     or   personality disorder,"         and (   3)    that such



abnormality or disorder " makes the person likely to engage in predatory acts of sexual violence if

not confined        in   a secure      facility."   RCW 71. 09. 020( 18).


           Mental abnormality" is defined                     as "   a congenital or acquired condition affecting the

emotional or volitional capacity which predisposes the person to the commission of criminal sexual

acts in a degree constituting such person a menace to the health and safety of others."

RCW 71. 09. 020( 8).              In   contrast, a "` [   p] ersonality disorder' means an enduring pattern of inner

experience and behavior that deviates markedly from the expectations of the individual' s culture,

is pervasive and inflexible, has onset in adolescence or early adulthood, is stable over time and

leads to distress          or   impairment."         RCW 71. 09. 020( 9).          And evidence of a personality disorder

 must be supported by testimony of a licensed forensic psychologist or psychiatrist."

RCW 71. 09. 020( 9).




                                                                      M
No. 46889 -1 - II




        At trial, the State presented the expert testimony of Dr. Putnam, a licensed psychologist

with   15    years    of experience     evaluating    sex   offenders.       Dr. Putnam reviewed a number of

documents,       including    police   reports,     psychological       evaluations,    and Parsons' s confinement


records; evaluated       Parsons in 2010;       and updated      his   evaluation   in 2013.   Dr. Putnam found that


Parsons had a pattern of sexual arousal to the physical or psychological suffering of pubescent

boys   and a pattern of serious        difficulty   controlling his sexually        violent   behavior.   He diagnosed


Parsons with sexual sadism and personality disorder that includes antisocial, borderline and

dependent features. He opined that Parsons' s personality disorder interacts with his sexual sadism,

causing him serious difficulty controlling his sexual violent behavior, and predisposes him to the

commission       of criminal     sexual   acts.     Dr. Putnam opined, based on a reasonable degree of


psychological        certainty, that Parsons'   s condition was a " mental          abnormality."   3 Verbatim Report


of Proceedings ( VRP) at 340- 41.


         Dr. Putnam used a Static -99R actuarial risk assessment instrument to score Parsons and


scored him as a " high risk category" offender. 3 VRP at 329- 30. Dr. Putnam acknowledged that

no scientific instrument was available to select Parsons' s reference group and that the selection of

Parsons' s reference group was based on Dr. Putnam' s logical inference, but that this was

characteristic    to the Static -99R     actuarial risk assessment         instrument..   He conceded that no study

had ever been conducted that demonstrated this methodology for selecting the reference group was

valid or reliable.




            Dr. Putnam also incorporated dynamic risk factors into his analysis, which are factors that

have been found to relate to sexual recidivism, not included in the static actuarial instruments, but

are used as treatment targets in sex offender treatment. His assessment of Parsons' s dynamic risk



                                                             5
No. 46889 -1 - II




factors indicated that Parsons had issues with intimacy deficits, poor cooperation with supervision

both in the community and in custody, and a high degree of hostility and difficulty managing anger.

Dr. Putnam opined that Parsons did not demonstrate much insight into his offender behavior even


after participating in sex offender treatment and that his proposed release environment was

inadequate. Based on his evaluation, Dr. Putnam opined " that Mr. Parsons, by reason of his mental

abnormality, is more likely than not to engage in predatory acts of sexual violence if not confined

to   a secure   facility."   CP at 53.


                                                IV. PARSONS' S TRIAL MOTIONS


         After the State rested its case, Parsons moved to exclude Dr. Putnam' s opinions regarding

the Static -99R and Static 2002R reference groups                          under   ER 702   and   Frye. The trial court denied


the motion.



          Parsons also requested that the jury not be instructed on personality disorder as a basis for

civil commitment. Parsons relied on Dr. Putnam' s testimony that " the personality disorder alone

would not have been sufficient" to civilly commit Parsons as an SVP under the criteria of chapter

71. 09 RCW. 4 VRP             at   417- 18.     Parsons   stated, "        That doesn' t mean I' m moving to strike any of

the   testimony about        the personality disorder prong.                  Dr. Putnam talked about it playing into the

mental    abnormality, but         by   itself would   not   be   sufficient."       4 VRP at 418.


          The State agreed that the jury should not be instructed that personality disorder was a basis

to civilly commit Parsons. The trial court excluded references to " personality disorder" in its oral

instruction to the jury,setting forth the elements that the jury must find to convict Parsons of being

an SVP, and instructed the jury to consider whether Parsons had a " mental abnormality" that met

the statutory     requirements          of an   SVP. 5 VRP        at   645.    The jury found, by unanimous verdict, that



                                                                       0
No. 46889 -1 - II



Parsons was an SVP under chapter 71. 09 RCW, and the court entered an order committing Parsons

as an SVP to the SCC. Parsons appealed.


                                                         ANALYSIS.


         Parsons argues that ( 1) the trial court erred in admitting any evidence of his personality

disorder because that evidence was not relevant under ER 401 and did not demonstrate whether he

suffered      from   a " mental   abnormality" in       order   to   commit       him   as an   SVP, ( 2) the trial court erred


in permitting the State' s expert, Dr. Putnam, to rely on Static -99R and Static -2002R actuarial

instruments, used in assessing the likelihood of sexual re -offense, without first conducting a Frye

hearing and erred in admitting the testimony under ER 702 when the expert' s methods had not

been scientifically validated nor were generally accepted in the relevant scientific community, and

 3) the trial court abused its discretion by precluding the parties from referring to Parsons' s SCC

commitment           as "   incarceration."   CP   at   903.     We disagree and affirm the trial court' s order


committing Parsons as an SVP to the SCC.

                                        I. PERSONALITY DISORDER EVIDENCE


A. ADMISSION OF EVIDENCE


             Appellate courts will generally not entertain issues that were not raised at the trial court.

State   v.   Robinson, 171 Wash. 2d 292, 304, 253 P.3d 84 ( 2011).                     RAP 2. 5( a) provides in part:


             The appellate court may refuse to review any claim of error which was not raised
             in the trial court. However, a party may raise the following claimed errors for the
             first time in the    appellate court: (     1)   lack   of   trial   court   jurisdiction, ( 2) failure to
             establish facts upon which relief can be granted, and ( 3) manifest error affecting a
             constitutional right.




Although at trial Parsons argued that the State cannot commit him as an SVP based on a personality

disorder finding alone, Parsons did not object to, and expressly declined to move to strike Dr.


                                                                 7
No. 46889 -1 - II




Putnam' s testimony about his diagnosis of Parsons' s personality disorder. Thus, Parsons failed to

preserve this issue for appeal, and we decline to review this issue further.

B. UNANIMITY OF JURY VERDICT


         Parsons also argues that, because the trial court admitted personality disorder evidence, it

is unclear whether the jury relied impermissibly on the evidence in convicting Parsons, and thus,

the State cannot show that the jury unanimously found that Parsons suffered from a mental

abnormality.         The State responds that Parsons' s argument is unsupported because the jury

instructions did not provide an option of committing Parsons based on a personality disorder, and

only provided an option of committing Parsons based on a finding of mental abnormality.

          Although chapter 71. 09 RCW allows a jury to make an SVP determination based on either

a   finding   of "mental      abnormality"   or a "   personality disorder,"    In re Det. of Halgren, 156 Wash. 2d
795, 810, 132 P.3d 714 ( 2006),          here the parties and the trial court agreed to exclude " personality

disorder"     as a   basis for    commitment.         5 VRP   at   628.   The jury instructions provided " mental

abnormality" as the only basis for a commitment finding and did not instruct on a " personality

disorder."     CP    at   925 ( Jury Instruction 4).    And because we presume the jury followed the court' s

instructions, we hold that Parsons' fails to show that the jury' s verdict was not a unanimous finding

of a mental abnormality. State v. Johnson, 124 Wash. 2d 57, 77, 873 P.2d 514 ( 1994).

                                     II. ADMISSIBILITY OF EXPERT TESTIMONY


          Parsons argues that the trial court should have excluded Dr. Putnam' s testimony under

ER 702, or should have conducted a Frye hearing to establish that Dr. Putnam' s reference group

methodology         was    generally   accepted   in the   relevant scientific   community.    The State responds


that,   in Washington,       neither clinical   judgment relating to      risk assessment nor actuarial   instruments
No. 46889 -1 - II



used in those risk assessments are subject to a Frye hearing; rather, they are analyzed under ER

702   and   703.   In   re   Det. of Thorell, 149 Wash. 2d 724, 756, 72 P.3d 708 ( 2003).                   The State further


argues that Washington courts have already accepted the Static -99R actuarial instrument that Dr.

Putnam used, and that such clinical judgment and actuarial instruments relating to risk assessments

go   to   weight, rather      than admissibility.          Because Dr. Putnam' s 2010 opinion was based on the '


Static -99R and Static -2002R, actuarial instruments that were not novel, and because his opinion


was not dependent on SRA -FV, the trial court properly admitted the evidence.

           Our review of the admissibility of evidence under Frye is de novo, involving a mixed

question of    law   and     fact. In   re   Det.   ofRitter,   177 Wn.      App.   519, 522, 213 P.3d 723 ( 2013),   review




denied, 180 Wn.2d. 1028 ( 2014); State v. Copeland, 130 Wash. 2d 244, 255, 922 P.2d 1304 ( 1996).


A Frye      hearing     is   required when          a   party   seeks   to   admit "   evidence based on novel scientific


procedures."       In   re   Pers. Restraint of Young, 122 Wash. 2d 1, 56, 857 P.2d 989 ( 1993). "                  The Frye


test is only implicated         where    the opinion       offered   is based    upon novel science."    Anderson v. Akzo


Nobel Coatings, Inc., 172 Wash. 2d 593, 611, 260 P.3d 857 ( 2011).                           If the evidence does not involve


new scientific principles or methods of proof, a Frye inquiry is unnecessary. Acord v. Pettit, 174
Wash. App. 95, 110, 302 P.3d 1265, review denied, 178 Wash. 2d 1005 ( 2013).

           After determining that evidence satisfies the Frye test, we evaluate the trial. court' s

admission of       that   evidence under        ER 702. State           v.   King County    Dist. Court. W. Div., 175 Wn.


App. 630, 637, 307 P.3d 765, review denied, State v. Ballow, 179 Wash. 2d 1006, 315 P.3d 530

 2013).     We review the trial court' s decision whether to admit expert testimony under ER 702 for

an abuse of discretion. State v. Green, 182 Wash. App. 133, 146, 328 P.3d 988, review denied, 337
P.3d 325 ( 2014). Expert testimony is                  admissible under       ER 702 "[ i] f scientific, technical, or other




                                                                    9
Mew= Mow



specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact

in issue."     ER 702. Such testimony is generally helpful to the trier of fact when " it concerns matters

beyond the       common         knowledge          of   the   average       layperson   and   does   not mislead     the   jury."    State v.


Thomas, 123 Wn.             App.     771, 778, 98 P.3d 1258 ( 2004).                 As long as helpfulness is fairly debatable,

a   trial   court    does .not      abuse     its discretion         by   allowing    an expert      to   testify. In re Det. of Coe,

160 Wn.        App.     809, 818, 250 P.3d 1056 ( 2011).                          And even where the helpfulness of expert


testimony is doubtful, we favor admissibility. King County Dist. Court, 175 Wash. App. at 638.

               T] he   core concern ...            is only whether the evidence being offered is based on established

scientific     methodology."'                Thorell, 149 Wash. 2d              at   754 ( quoting   Young, 122 Wash. 2d      at    56). "   It


applies where either the theory and technique or the method of arriving at the data relied upon is

so   novel     that    it is   not    generally         accepted       by   the   relevant    scientific    community."        Anderson,
172 Wash. 2d        at   611. "   Once a methodology is accepted in the scientific community, then application

of the science to a particular case is a matter of weight and admissibility under ER 702, which

allows qualified expert witnesses to testify if scientific, technical, or other specialized knowledge

will assist     the trier      of   fact."    Anderson, 172 Wash. 2d at 603 ( quoting State v. Gregory, 158 Wash. 2d
759, 829- 30, 147 P.3d 1201 ( 2006)).


             Washington courts have rejected arguments that non -novel comprehensive sex predator


risk assessments            are subject       to   a   Frye    hearing. See Halgren, 156 Wash. 2d at 806; In re Det. of

McGary,        175 Wn.         App.    328, 338, 306 P.3d 1005,                  review   denied, 178 Wash. 2d 1020 ( 2013); In re


Det.        Berry,    160      Wn.     App.        374,       379,    248 P.3d 592 ( 2011);        In   re   Det.    of Robinson,

135 Wash. App. 772, 786, 146 P.3d 451( 2006).                              And our Supreme Court has upheld the admissibility

of expert       opinions       based purely             on    the    expert' s    experience,    stating, "[   M] any expert medical



                                                                            10
No. 46889 -1 - II




opinions are pure opinions and are based on experience and training rather than scientific data.

We       require   only that ` medical    expert   testimony .     be based upon a reasonable degree of medical


certainty'       or   probability."   Anderson, 172 Wash. 2d at 610 (quoting McLaughlin v. Cooke, 112 Wash. 2d
829, 836, 774 P.2d 1171 ( 1989)).             Thus, this court' s analysis is whether Dr. Putnam' s scientific


methodology was established, which would not require a separate Frye hearing, or whether it was

novel. Thorell, 149 Wash. 2d at 755.


              Parsons moved to exclude Dr. Putnam' s testimony based on the SRA -FV, Static -99R, and

Static -2002R on the grounds that these actuarial instruments were novel techniques that required


a Frye hearing. We reject Parson' s arguments that a Frye hearing was required.

              Our Supreme Court has embraced actuarial instruments as admissible evidence in


predicting future dangerousness or likelihood of re -offense. Thorell, 149 Wash. 2d at 753, 755. And

our courts have specifically admitted expert testimony of the likelihood that a respondent will

commit another sexual offense based on Static -99R and Static -2002R risk assessments. 4

              To the extent that Parsons challenges the method by which Dr. Putnam applied those

actuarial instruments, such arguments go to weight, not admissibility. Thorell, 149 Wash. 2d at 753.

Parsons cross- examined Dr. Putnam' s methods and presented testimony from his own expert to

rebut Dr. Putnam' s conclusions. Such conflicting expert opinions go to the weight of the evidence

rather        than its admissibility    and are "` within   the   province of   the   jury   to   resolve.   In. re Det. of


Campbell, 139 Wash. 2d 341, 358, 986 P.2d 771 ( 1999) (                  quoting Barefoot v. Estelle, 463 U.S. 880,



4
    In  Pers. Restraint of Meirhofer, 182 Wash. 2d 632, 640- 42, 343 P.3d 731 ( 2015) ( Static -99R);
         re

Ritter, 177 Wash. App. at 521- 22 ( Static -99R and Static -2002R); McGary, 175 Wash. App. at 334
    Static -99R and Static -2002R).




                                                              11
No. 46889- 1- I1



902, 103 S. Ct. 3383 ( W.D. Tex. 1982)).                     Therefore, Parsons' s challenge to the trial court' s


admission of Dr. Putnam' s testimony based, in part, on actuarial instruments, fails.

        Separate from a Frye challenge, Parsons argues that the trial court should have excluded


Dr. Putnam' s testimony under ER 702 because the expert' s methods were not scientifically

validated -or generally accepted in the relevant scientific community. Although he argues that Dr.

Putnam' s reliance on the SRA -FV and logical inferences to select Parsons for a " high risk, high


needs" reference group was not generally accepted in the scientific community, our courts have

already rejected both arguments. Br. of Appellant at 8. We recently held that " the scientific theory

or principle upon which the SRA -FV is based has gained general acceptance in the relevant

scientific   community     of which     it is   a part."   In   re   Det. of Pettis, _           Wn.    App. _, _        P. 3d


2015 WL 3533220, * 6 ( 2015) (          affirming the admission of expert testimony based on the SRA -FV

and other risk assessment      instruments that            placed an offender         in   a "   high   risk"   category).   But we


hold that Parsons' s challenge to the SRA -FV is moot because, at trial, the State agreed not to


present evidence regarding the SRA -FV.

         Under the deferential standard of ER 702, a trial court does not abuse its discretion by

allowing an expert to testify when the helpfulness of the expert' s testimony is fairly debatable."

Pettis, 2015 WL 3533220,         at *    7 ( citing Green, 182 Wn.            App.     at    146).      Dr. Putnam' s testimony

about the Static -99R and Static -2002R actuarial instruments provided scientific, specialized


knowledge about Parsons' s risk factors that would assist the jury in determining the likelihood that

he   would reoffend   if   released.     Pettis, 2015 WL 3533220,              at *   7.    We hold that the trial court did


not abuse its discretion by admitting Dr. Putnam' s testimony.




                                                                 12
No. 46889 -1 - II



                                  III. PRECLUDING UsE OF THE TERM " INCARCERATION"


              Parsons argues that the trial court prejudiced him and abused its discretion by precluding

the   parties        from referring to his           commitment at         the SCC as " incarceration."             Br. of Appellant


at 27. He contends that the State " sought to keep the whole truth of Parsons' s detention from the

jurors ... [          to]    ease[]   its burden      of proof,"       and that the jury would have reached a different

conclusion           if he   could characterize           his detention   at   the SCC     as "   incarceration."    Br. of Appellant


at 29.


              We review a trial court' s rulings on motions in limine for abuse of discretion. In re Det.

ofPost, 145 Wn.              App. 728,   741      n. 8,    187 P.3d 803 ( 2008). Judicial discretion is abused if exercised


on untenable grounds or                for   untenable reasons.           State v. Ruiz, 176 Wash. App. 623, 634, 309 P.3d
700 ( 2013),          review    denied, 179 Wash. 2d 1015 ( 2014). Even if the trial court abuses its discretion,


the    error    is   not reversible unless            the appellant demonstrates            prejudice.      Portch v. Sommerville,


113 Wash. App. 807, 810, 55 P.3d 661 ( 2002).

              Our Supreme Court has               stated, "`   Commitment is a deprivation of liberty. It is incarceration

against one' s will, whether              it is    called ` criminal'      or ` civil."'   In re Det. ofD.F.F., 172 Wash. 2d 37,

40    n: 2,   256 P.3d 357 ( 2011) (         quoting Application of Gault, 387 U.S. 1, 50, 87 S. Ct. 1428, 18 L.

Ed. 2d 527 ( 1967)).              Here, the trial         court ruled   that "   confined" and "     detained"     would " strike[]   the


right    balance,"          implying that the term " incarceration" was potentially prejudicial. 1 VRP at 9. But

our    Supreme Court has expressly                        referred   to SVP    commitment as "        incarceration."     D.F.F., 172
Wash. 2d at 40 n. 2.


              Assuming, without deciding, that " incarceration" is a proper term for SVP commitment in

an    SVP      jury     trial, Parsons       fails to       show     that the trial   court' s     error   was   prejudicial.   Portch,




                                                                         13
No. 46889 -1 - II
113 Wash. App. at 810. Parsons does not contest the underlying sex offenses, and the State presented

significant evidence demonstrating Parsons' s current likelihood of re -offense. Whether the parties

referred     to   commitment at   the SCC as " incarceration," "        commitment,"    or "   detention," all terms


are correct; and Parsons does not show any prejudice from the terms " commitment" or " detention"

as opposed        to the term " incarceration."     Portch, 113 Wash. App. at 810.

                                                    CONCLUSION


          Because ( 1) the trial    court   did    not err   in admitting the personality disorder      evidence, (    2)


the   expert' s actuarial   instruments   were not a novel scientific method        requiring    a   Frye   hearing, ( 3)

the expert' s testimony was admissible under ER 702 as helpful testimony, and (4) Parsons fails to

show prejudice         from the trial   court' s   exclusion of     the term " incarcerated," we affirm the trial



court' s order committing Parsons as a sexually violent predator to the Special Commitment Center.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




                                                                   SUTTON, J.
 We concur:




 F ORr r;N, A. U. J.




 L - E, J.




                                                              14